MEMORANDUM **
Armando Bejines Cortez appeals the sentence imposed following his guilty plea to one count of conspiracy to distribute and possession with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1). Cortez contends that the district court erred by failing to consider the applicable Sentencing Guidelines provision in denying him a downward adjustment for acceptance of responsibility or, alternatively, erred by not finding this to be an extraordinary case justifying simultaneous adjustments for obstruction of justice and acceptance of responsibility.
*52We lack jurisdiction because Cortez waived the right to appeal in his plea agreement. Contrary to Cortez’s suggestion, neither the plea agreement nor the waiver provision was conditioned upon the district court’s granting an acceptance of responsibility reduction. The government’s only obligation in connection with acceptance of responsibility was to recommend a reduction, which it did. United States v. Martinez, 143 F.3d 1266, 1271-72 (9th Cir.1998) (knowing and voluntary waiver, whose language encompasses the grounds claimed on appeal, is enforceable and extends to an appeal based on an incorrect application of the Sentencing Guidelines). This appeal is therefore
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.